         Case 3:16-cv-03938-RS Document 162 Filed 04/30/21 Page 1 of 5




 1 LIONEL Z. GLANCY (#134180)
     lglancy@glancylaw.com
 2 JONATHAN ROTTER (#234137)
     jrotter@glancylaw.com
 3 GARTH SPENCER (#335424)
     gspencer@glancylaw.com
 4 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 5 Los Angeles, California 90067
   Telephone: (310) 201-9150
 6 Facsimile: (310) 201-9160
 7 LAWRENCE P. EAGEL (pro hac vice)
     eagel@bespc.com
 8 DAVID J. STONE (#208961)
     stone@bespc.com
 9 MELISSA A. FORTUNATO (#319767)
     fortunato@bespc.com
10 BRAGAR EAGEL & SQUIRE, P.C.
   810 Seventh Avenue, Suite 620
11 New York, New York 10019
   Telephone: (212) 308-5858
12 Facsimile: (212) 486-0462
13 Attorneys for Lead Plaintiffs Robert Wolfson and
   Frank Pino and Co-Lead Counsel for the Class
14
   [Additional Counsel on Signature Block]
15
                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
17
   ROBERT CRAGO, Individually and on                Case No. 3:16-cv-03938-RS
18 Behalf of All Others Similarly Situated,
                                                    CLASS ACTION
19                Plaintiff,
                                                    PLAINTIFFS’ MOTION FOR
20        v.                                        ADMINISTRATIVE RELIEF TO SEAL
                                                    CONFIDENTIAL INFORMATION
21 CHARLES SCHWAB & CO., INC., and THE
   CHARLES SCHWAB CORPORATION,                      Hon. Richard G. Seeborg
22
                  Defendants.
23
24
25
26
27
28

     Plaintiffs’ Motion to Seal Confidential Information
     Case No. 3:16-cv-03938-RS
         Case 3:16-cv-03938-RS Document 162 Filed 04/30/21 Page 2 of 5




 1           Lead Plaintiffs Robert Wolfson (“Wolfson”) and Frank Pino (“Pino”), and named plaintiff
 2 K. Scott Posson (“Posson”) (together, “Plaintiffs”), hereby move pursuant to Local Rules 7-11 and
 3 79-5 for administrative relief in the form of an order sealing information contained in Plaintiffs’
 4 Motion for Class Certification and supporting documents that has been designated as confidential
 5 pursuant to the Stipulated Protective Order entered in this action (Dkt. No. 130).
 6           In support of this motion to seal, and in accord with Local Rules 7-11 and 79-5, Plaintiffs
 7 are filing:
 8                •   A declaration identifying the information designated as confidential and the
                      designating party, along with proof of service on the designating parties;
 9
                  •   A proposed order listing each document or portion thereof sought to be sealed;
10
11                •   A stipulation among the parties consenting to the sealing of information designated
                      as confidential;
12
                  •   Redacted versions of the documents sought to be partially sealed; and
13
                  •   Unredacted versions of the documents sought to be sealed in whole or in part.
14
             The information that Plaintiffs seek to seal falls into two categories. First, information
15
     produced by and designated as confidential by Defendants or non-party UBS Securities LLC.
16
     Pursuant to Local Rule 79-5(e), the designating parties may file declarations within four days of
17
     the filing of this motion to seal, establishing that the designated material is sealable.
18
             Second, Plaintiffs seek to seal portions of Plaintiffs’ deposition transcripts that contain (i)
19
     personally identifiable information such as home addresses and email addresses, or (ii) narrowly
20
     limited amounts of sensitive personal information in which the Plaintiffs have strong privacy
21
     interests and which are not relevant to this action.
22
             “Every court has supervisory power over its own records and files, and may provide access
23
     to court documents at its discretion. District courts therefore have authority to seal and unseal
24
     court records, a power that derives from their inherent supervisory power.” Brightwell v. McMillan
25
     Law Firm, No. 16-cv-1696, 2018 WL 1306380, at *1 (S.D. Cal. Mar. 13, 2018) (quotes and
26
     citations omitted) (citing Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)).
27
     “Historically, courts have recognized a general right to inspect and copy public records and
28

     Plaintiffs’ Motion to Seal Confidential Information
     Case No. 3:16-cv-03938-RS                                                                                 1
         Case 3:16-cv-03938-RS Document 162 Filed 04/30/21 Page 3 of 5




 1 documents, including judicial records and documents.” Kamakana v. City and County of
 2 Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quote and citation omitted). “Nonetheless, access
 3 to judicial records is not absolute.” Id. When deciding an application to seal, “the court must
 4 conscientiously balance the competing interests of the public and the party who seeks to keep
 5 certain judicial records secret.” Id.at 1179 (quotes and citation omitted).
 6           A party seeking to seal court records may do so by meeting either a “compelling reasons”
 7 standard (in the case of documents related to dispositive motions that go to the heart of the
 8 public’s interest in understanding the judicial process), or a less demanding “good cause” standard
 9 (in the case of documents related to non-dispositive motions or tangential to the merits of a case).

10 See Kamakana, F.3d at 1179-80. Even under the more demanding of these standards, “[w]hat
11 constitutes a compelling reason is best left to the sound discretion of the trial court. Examples
12 include when a court record might be used to gratify private spite or promote public scandal, to
13 circulate libelous statements or as sources of business information that might harm a litigant’s
14 competitive standing.” Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th
15 Cir. 2016) (quotes and citations omitted).
16           Courts in this Circuit often grant applications to seal confidential portions of deposition
17 transcripts, and briefs discussing confidential deposition testimony. E.g., Whitewater West
18 Industries, Ltd. v. Pacific Surf Designs, Inc., No. 17-cv-1118, 2018 WL 3055938, at *4 (S.D. Cal.
19 June 14, 2018) (ordering sealed portions of brief that quote from confidential deposition
20 transcripts); Nicolosi Distributing, Inc. v. Finishmaster, Inc., No. 18-cv-3587, 2018 WL 3932554,
21 at *3 (N.D. Cal. Aug. 16, 2018) (finding compelling reasons to seal portions of deposition
22 transcript discussing confidential business practices). Likewise, courts in this Circuit often grant
23 applications to seal information of a similar nature to that sought to be sealed by Plaintiffs here.
24 E.g., Am. Automobile Ass’n of Northern California v. General Motors LLC, No. 17-cv-3874, 2019
25 WL 1206748, at *2 (N.D. Cal. Mar. 14, 2019) (finding compelling reasons to seal, inter alia,
26 “personally identifiable information”).
27           Therefore, Plaintiffs respectfully request that the Court grant their motion to seal the
28 information identified in the accompanying declaration and proposed order.

     Plaintiffs’ Motion to Seal Confidential Information
     Case No. 3:16-cv-03938-RS                                                                             2
         Case 3:16-cv-03938-RS Document 162 Filed 04/30/21 Page 4 of 5




 1
     Dated: April 30, 2021                                 GLANCY PRONGAY & MURRAY LLP
 2
                                                           By: /s/ Garth Spencer
 3                                                         Jonathan Rotter (#234137)
                                                             jrotter@glancylaw.com
 4                                                         Lionel Glancy (#134180)
                                                             lglancy @glancylaw.com
 5                                                         Garth Spencer (#335424)
                                                             gspencer@glancylaw.com
 6                                                         1925 Century Park East, Suite 2100
                                                           Los Angeles, California 90067
 7                                                         Telephone: (310) 201-9150
                                                           Facsimile: (310) 201-9160
 8
                                                           BRAGAR EAGEL & SQUIRE, P.C.
 9                                                         Lawrence P. Eagel
                                                             eagel@bespc.com
10                                                         David J. Stone (#208961)
                                                             stone@bespc.com
11                                                         Melissa A. Fortunato (#319767)
                                                             fortunato@bespc.com
12                                                         810 Seventh Avenue, Suite 620
                                                           New York, New York 10019
13                                                         Telephone: (212) 308-5858
                                                           Facsimile: (212) 486-0462
14
                                                           Attorneys for Lead Plaintiff Robert Wolfson and
15                                                         Co-Lead Counsel for the Class

16                                                         LEVI & KORSINSKY, LLP
                                                           Eduard Korsinsky (pro hac vice to be submitted)
17                                                           ekorsinsky@zlk.com
                                                           55 Broadway, 10th Floor
18                                                         New York, NY 10006
                                                           Telephone: (212) 363-7500
19                                                         Facsimile: (212) 363-7171
20
                                                           -and-
21
22                                                         Nicholas I. Porritt (admitted pro hac vice)
                                                             nporritt@zlk.com
23                                                         Alexander A. Krot III (admitted pro hac vice)
                                                             akrot@zlk.com
24                                                         1101 30th Street, NW
                                                           Suite 115
25
                                                           Washington, DC 20007
26                                                         Telephone: (202) 524-4290
                                                           Facsimile: (212) 363-7171
27
                                                           Attorneys for Plaintiff K. Scott Posson
28

     Plaintiffs’ Motion to Seal Confidential Information
     Case No. 3:16-cv-03938-RS                                                                               3
         Case 3:16-cv-03938-RS Document 162 Filed 04/30/21 Page 5 of 5




 1                                               PROOF OF SERVICE
 2           I, the undersigned say:
 3           I am not a party to the above case, and am over eighteen years old. On April 30, 2021, I
 4 served true and correct copies of the foregoing document, by posting the document electronically
 5 to the ECF website of the United States District Court for the Northern District of California, for
 6 receipt electronically by the parties listed on the Court’s Service List.
 7           In addition, I served true and correct copies of the foregoing document, by email on
 8 counsel for non-party UBS Securities LLC, at the following addresses:
 9                    david.goldberg@kattenlaw.com

10                    patrick.smith@kattenlaw.com
11                    anna.mikulski@kattenlaw.com
12           I affirm under penalty of perjury under the laws of the United States of America that the
13 foregoing is true and correct. Executed on April 30, 2021, at Los Angeles, California.
14
15                                                         s/ Garth A. Spencer
                                                           Garth A. Spencer
16
17
18
19
20
21
22
23
24
25
26
27
28

     Plaintiffs’ Motion to Seal Confidential Information
     Case No. 3:16-cv-03938-RS
